


110 HR 6134 IH: Renewable Fuel Adjustment Act of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6134
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Barton of Texas
			 (for himself, Mr. Cantor,
			 Mr. Stearns,
			 Mr. Deal of Georgia,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Radanovich,
			 Mrs. Bono Mack,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore certain fuels provisions enacted by section
		  1501 of the Energy Policy Act of 2005, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Adjustment Act of
			 2008.
		2.Restoration of certain
			 renewable fuel provisionsSection 202 of the Energy Independence and
			 Security Act of 2007 is amended to read as follows:
			
				202Renewable fuel
				standardWhen the Secretary
				submits to Congress the report provided for in section 203 of this Act, the
				President shall recommend to Congress appropriate changes, if any, to section
				211(o) of the Clean Air Act based upon the findings in the report.
				.
		3.Repeal and
			 study
			(a)RepealSection 201 of the Energy Independence and
			 Security Act of 2007 is repealed.
			(b)StudyParagraph
			 (11) of section 211(o) of the Clean Air Act, as added by section 203 of the
			 Energy Independence and Security Act of 2007, is amended to read as
			 follows:
				
					(11)StudyThe Secretary of Energy, in consultation
				with the Secretary of Agriculture and the Administrator of the Environmental
				Protection Agency, shall enter into an arrangement with the National Academy of
				Sciences under which the Academy shall assess the impact of Federal and State
				requirements to use ethanol on producers of feed grains, livestock, food,
				forest products, energy, and other consumer goods.
					.
			4.Reduced ethanol
			 blender credit for ethanol derived from corn kernels, soybeans, or other food
			 or feed substances
			(a)In
			 generalSubsection (h) of
			 section 40 of the Internal Revenue Code of 1986 (relating to reduced credit for
			 ethanol blenders) is amended by adding at the end the following new
			 paragraph:
				
					(3)Additional
				reductions for ethanol derived from corn kernels, soybeans, or other food or
				feed substancesIn the case
				of ethanol derived from corn kernels, soybeans, or any other substance that is
				suitable for human food or livestock feed consumption, the table contained in
				paragraph (2) shall be applied by substituting the amounts in the following
				table for the otherwise applicable blender amounts and low-proof blender
				amounts:
						
							
								
									In the case of any sale or use
						during calendar year:The blender amount
						is:The low-proof blender amount is:
									
								
								
									20094533.33
									
									20103324.44
									
									20111511.11
									
								
							
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to sales and
			 uses after December 31, 2008.
			
